ORDER
The Petition For Rehearing filed by defendants-appellees is hereby GRANTED. The opinion filed by the panel on May 5, 2010, is withdrawn.
The parties shall file supplemental briefs addressing: (1) Is there a genuine issue of material fact whether Florer could only get Jewish religious materials and instruction from defendant Congregation Pidyon Shevuyim? (2) Does evidence in the record support the conclusion that Florer exhausted any grievances through available levels before suing Congregation Pidyon Shevuyim? (3) Any other factual or legal issue raised by the petition for rehearing and for rehearing en banc, or plaintiff-appellant’s response to that petition.
Plaintiff-appellant shall file its opening supplemental brief on or before sixty days from the date of this order. Defendantsappellees shall file a responsive brief on or before thirty days from the date that plaintiff-appellant files its brief. Plaintiff-appellant may also file an optional reply brief not more than fifteen days after the responsive brief of defendants-appellees is filed. Extension of these time limits shall be granted only for good cause shown.
After all briefing has been filed, the panel shall confer about whether further oral argument will be helpful in reaching decision, and if so the Clerk of the court will make appropriate inquiries with counsel for the parties and with the panel, and then schedule this matter for reargument in Seattle.